Continuation Sheet:
The response filed on February 8, 2021 has been acknowledged.  Applicant has addressed many of the issues raised in the final rejection mailed on December 7, 2020, however, the following issues remain:

Figure 5.4 is still shown differently than originally disclosed.  Specifically, the dark black outline of the border shown on the square box as shown in Replacement Figure 5.4 is not shown in the original disclosure.  It is recommended that applicant remove this dark black outline of the border so that the border of this box is shown as it was in the original disclosure.

    PNG
    media_image1.png
    756
    556
    media_image1.png
    Greyscale

Additionally, it should be noted that while applicant has converted the inner bottom tray-like portion to broken lines in Figures 5.4, 5.6, and 5.7, applicant has not converted these portions to broken lines in Figure 5.5.  Applicant should convert this same portion to broken line in Figure 5.5 so that the drawings are consistent among the figures (particularly so that Figure 5.5 is consistent with what is shown in Figures 5.4, 5.6, and 5.7).

    PNG
    media_image2.png
    649
    1396
    media_image2.png
    Greyscale



/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921